As filed with the Securities and Exchange Commission on August 19, 2011. Registration No. 333-168971 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 To FORM S-11REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 APPLE REIT TEN, INC. (Exact name of Registrant as specified in its charter) Virginia (State or other jurisdictionof incorporation) 814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Address. Including zip code, andtelephone number, including area code, ofRegistrants Principal Executive Offices) 27-3218228 (I.R.S. EmployerIdentification Number) Glade M. KnightChairman and Chief Executive OfficerApple REIT Ten, Inc.814 East Main StreetRichmond, Virginia 23219(804) 244-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to:
